

Exhibit 10.6


AMENDMENT TO GUARANTY


AMENDMENT TO GUARANTY, dated as of May 7, 2020 (this “Amendment”), by and
between CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Guarantor”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a
foreign banking institution (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as hereinafter defined).


RECITALS


WHEREAS, DB Loan NT-II, LLC and CLNC Credit 5, LLC, each a Delaware limited
liability company organized in series (collectively, “Master Seller”) and Buyer
are parties to that certain Master Repurchase Agreement, dated as of October 23,
2018 (as amended, modified and/or restated, the “Repurchase Agreement”), between
Master Seller and Buyer;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guaranty,
dated as of October 23, 2018 (as amended, modified and/or restated, the
“Guaranty”), from Guarantor to Buyer; and


WHEREAS, Guarantor and Buyer wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby agree that the Guaranty shall be amended and modified
as follows:




1.Amendment of Guaranty. Guarantor and Buyer hereby agree that Section 5(a)(ii)
of the Guaranty is hereby deleted in its entirety and replaced with the
following with retroactive effect to January 1, 2020:
“(ii)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time
shall not be less than the sum of (i) $1,500,000,000 plus (ii) seventy-five
percent (75%) of the net cash proceeds thereafter received by Guarantor (x) from
any offering by Guarantor of its common equity and (y) from any offering by
Parent of its common equity to the extent such net cash proceeds are contributed
to Guarantor, excluding any such net cash proceeds that are contributed to
Guarantor within ninety (90) days of receipt of such net cash proceeds and
applied to purchase, redeem or otherwise acquire Capital Stock issued by
Guarantor (or any direct or indirect parent thereof);”


2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Guaranty shall be deemed




--------------------------------------------------------------------------------




to refer to the Guaranty as amended and modified by this Amendment and as same
may be further amended, modified and/or restated.
3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Buyer that, as of the date hereof, (i) it has the
power to execute, deliver and perform its obligations under this Amendment, (ii)
this Amendment has been duly executed and delivered by it for good and valuable
consideration, and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Buyer that all of
the representations and warranties set forth in Section 12 of the Guaranty
remain true and correct as of the date hereof.
4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF), any generally accepted electronic means
(including via DocuSign) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Buyer in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Buyer’s external legal counsel.
7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms.
8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Master Seller, on behalf of itself
and each Series Seller that is a party to a Transaction under the Repurchase
Agreement as of the date hereof, and Guarantor acknowledge and agree that all of
the terms, covenants and conditions of the Repurchase Agreement


2







--------------------------------------------------------------------------------




and the Transaction Documents remain unmodified and in full force and effect and
are hereby ratified and confirmed in all respects.


[NO FURTHER TEXT ON THIS PAGE]


3







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC 




By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President
 
 










--------------------------------------------------------------------------------






 
 
 
 
 
BUYER:
 
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH
 




By: /s/ Thomas Rugg  
 
      Name: Thomas Rugg
      Title: Managing Director 


By: /s/ Murray Mackinnon
 
      Name: Murray Mackinnon
      Title: Director


















--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


DB LOAN NT-II, LLC,  
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




CLNC CREDIT 5, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




















